DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response Election/Restrictions
Applicant’s election without traverse of Group 1, calcium hydroxide and 1,2-dipalmitoyl-sn-glycero-3-phosphocholine in the reply filed on September 9, 2022 is acknowledged.
Claims 24-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 9, 2022.


Claims
Claim Rejections - 35 USC § 102 - Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1) Claim(s) 15, 17, 19, 21 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denyer et al. (WO 2015004450).
Denyer et al. disclose liposomal drug delivery system for bone cements. An antibiotic delivery vehicle for impregnating bone cement. The vehicle is an antibiotic encapsulated liposome having a block co-polymer on its surface. In a preferred embodiment of the invention said liposome is less than 600nm in diameter. Liposomes are made from at least one phospholipid selected from at least one of the following groups phosphatidylcholine, phosphatidylethanolamine, sphingomyelin, phosphatidic acid, phosphatidylglycerol, phosphatidylserine and phosphatidylinositol. Alternatively, or additionally, said liposomes are made from at least one cationic (positively charged) lipid including 1 ,2-dioieoyl-sn-glycero-3-phosphoethanolamine DOPE. The liposome lipid is selected having regard to the nature of the antibiotic to be encapsulated. Thus, negatively charged antibiotic is typically, but not exclusively, best encapsulated in a liposome that is predominantly made of positively charged lipids; or alternatively a liposome that is predominantly made of neutrally charged lipids. The liposomes are coated with a Pluronic (a surfactant). The Pluronic provides uniform mixing of the liposomes, ideally antibiotic-loaded liposomes, into a polymer such as bone cement. Moreover, the resultant product, or bone cement, shows a greatly improved antibiotic release profile compared to conventional products. Further, bone cements made in this way have unexpected structural advantages without compromising the mechanical strength and/or fatigue properties of the polymer.
Denyer et al. anticipate the instant claims. 
	

2) Claim(s) 15-16, 19, 21 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Royer (WO 99/15150).
Royer discloses inorganic-polymer complexes delivery systems for the controlled release of compound including medicinal actives. The delivery systems comprise an inorganic compound capable of undergoing hydration and/or crystallization; a matrix polymer; and/or a complexing agent (page 2, bottom). The compositions may be incorporated into bone cements and bone fillers. The inorganic used is calcium sulfate. Other inorganics may be used and include calcium silicates and calcium hydroxides (page 5, paragraph 2). Liposomes are formulated containing a medicinal that can be entrapped within the calcium sulfate matrix (page 3, paragraph 2). The complexing agent may comprise surfactants and liposomes (which also uses surfactants) (Ref. claims). The inorganic-biopolymer complex can be formed as spheres, granules, cylinders, tablets and beads (including microbeads) for injection or for use in capsules. For orthopedic and dental use, the inorganic-biopolymer complex matrix can be molded and or carved into specific shapes to conform to voids in bone structures.  
	Royer anticipates the instant claims. 
 
Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claim(s) 15-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (WO 2008/037991) in view of Denyer et al. (WO 2015004450).
Young et al. disclose composites that may be used as dental composites, bone fillers and adhesives. The composite may also be used to release an active ingredient e.g. an antibacterial or DNA (Abstract). The formulations  contain reactive fillers, which successfully combine advantages of injectable polymer formulations with those of the calcium phosphate cements. The compositions may comprise surfactants to emulsify water in a non-aqueous phase. The water-consuming reactive filler comprises at least one calcium-containing compound, most preferably a calcium phosphate compound. Hydroxide ions may be added to the compositions. One would reasonably conclude that this would form some calcium hydroxide. Actives used in the compositions include chlorhexidine and may comprise 1 to 20 wt% of the composition.
Young et al. differ from the instant claims insofar as they do not disclose liposomes for delivering the actives. 
Denyer et al. disclose liposomal drug delivery system for bone cements. An antibiotic delivery vehicle for impregnating bone cement. The vehicle is an antibiotic encapsulated liposome having a block co-polymer on its surface. In a preferred embodiment of the invention said liposome is less than 600nm in diameter. Liposomes are made from at least one phospholipid selected from at least one of the following groups phosphatidylcholine, phosphatidylethanolamine, sphingomyelin, phosphatidic acid, phosphatidylglycerol, phosphatidylserine and phosphatidylinositol. Alternatively, or additionally, said liposomes are made from at least one cationic (positively charged) lipid including 1 ,2-dioieoyl-sn-glycero-3-phosphoethanolamine DOPE. The liposome lipid is selected having regard to the nature of the antibiotic to be encapsulated. Thus, negatively charged antibiotic is typically, but not exclusively, best encapsulated in a liposome that is predominantly made of positively charged lipids; or alternatively a liposome that is predominantly made of neutrally charged lipids. The liposomes are coated with a Pluronic (a surfactant). The Pluronic provides uniform mixing of the liposomes, ideally antibiotic-loaded liposomes, into a polymer such as bone cement. Moreover, the resultant product, or bone cement, shows a greatly improved antibiotic release profile compared to conventional products. Further, bone cements made in this way have unexpected structural advantages without compromising the mechanical strength and/or fatigue properties of the polymer.
It would have been obvious to one of ordinary skill in the art prior to the filing of the instant application to have used the liposomes in the bone composites of Young et al. because incorporating the liposomes into the composites would result in an improved antibiotic release profile compared to conventional products and structural advantages without compromising the mechanical strength and/or fatigue properties of the composite.

2) Claim(s) 15-17, 19-21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Royer (WO 99/15150) in view of Denyer et al. (WO 2015/004450).
Royer discloses inorganic-polymer complexes delivery systems for the controlled release of compound including medicinal actives. The delivery systems comprise an inorganic compound capable of undergoing hydration and/or crystallization; a matrix polymer; and/or a complexing agent (page 2, bottom). The compositions may be incorporated into bone cements and bone fillers. The inorganic used is calcium sulfate. Other inorganics may be used and include calcium silicates and calcium hydroxides (page 5, paragraph 2). Liposomes are formulated containing a medicinal that can be entrapped within the calcium sulfate matrix (page 3, paragraph 2). The complexing agent may comprise surfactants and liposomes (which also uses surfactants) (Ref. claims). The inorganic-biopolymer complex can be formed as spheres, granules, cylinders, tablets and beads (including microbeads) for injection or for use in capsules. For orthopedic and dental use, the inorganic-biopolymer complex matrix can be molded and or carved into specific shapes to conform to voids in bone structures.  
Royer differs from the instant claims insofar as it does not disclose the size of and the components in the liposomes for delivering the actives. 
Denyer et al. disclose liposomal drug delivery system for bone cements. An antibiotic delivery vehicle for impregnating bone cement. The vehicle is an antibiotic encapsulated liposome having a block co-polymer on its surface. In a preferred embodiment of the invention said liposome is less than 600nm in diameter. Liposomes are made from at least one phospholipid selected from at least one of the following groups phosphatidylcholine, phosphatidylethanolamine, sphingomyelin, phosphatidic acid, phosphatidylglycerol, phosphatidylserine and phosphatidylinositol. Alternatively, or additionally, said liposomes are made from at least one cationic (positively charged) lipid including 1 ,2-dioieoyl-sn-glycero-3-phosphoethanolamine DOPE. The liposomes are coated with a Pluronic (a surfactant). 
It would have been obvious to one of ordinary skill in the art prior to the filing of the instant application to have used the liposomes in the bone cements and fillers of Royer because incorporating the liposomes into the fillers would result in an improved antibiotic release profile compared to conventional products and structural advantages without compromising the mechanical strength and/or fatigue properties of the cement or filler.

Claims 15-23 are rejected.
Claims 24-26 are withdrawn.
No claims allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071. The examiner can normally be reached Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEZAH ROBERTS/           Primary Examiner, Art Unit 1612